



WARNING

THIS IS AN APPEAL UNDER THE


CHILD
    AND FAMILY SERVICES ACT

AND IS SUBJECT TO S. 45 OF THE
    ACT WHICH PROVIDES:

45. (7)
The court may
    make an order,

(a)        excluding a
    particular media representative from all or part of a hearing;

(b)        excluding all media
    representatives from all or a part of a hearing; or

(c)        prohibiting the
    publication of a report of the hearing or a specified part of the hearing,

where
    the court is of the opinion that the presence of the media representative or
    representatives or the publication of the report, as the case may be, would
    cause emotional harm to a child who is a witness at or a participant in the
    hearing or is the subject of the proceeding.

45. (8)
No
    person shall publish or make public information that has the effect of
    identifying a child who is a witness at or a participant in a hearing or the
    subject of a proceeding, or the childs parent or foster parent or a member of
    the childs family.

45. (9)
The
    court may make an order prohibiting the publication of information that has the
    effect of identifying a person charged with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION: Children's Aid Society of the Regional Municipality
    of Waterloo v. C.G., 2013 ONCA 260

DATE: 20130425

DOCKET: C56254

Blair, Juriansz and Tulloch JJ.A.

BETWEEN

The Childrens Aid Society of the Regional
    Municipality of Waterloo

Applicant (Respondent in Appeal)

and

C.G.

Respondent (Appellant)

and

R.R.

Respondent (Respondent in Appeal)

and

M.S. and D.S.

Respondents (Respondent in Appeal)

Brigitte Gratl, for the appellant C.G.

J. Boich, for the respondent Childrens Aid Society of
    Waterloo

Heard and released orally: April 8, 2013

On appeal from the judgment of Justice Stephen Glithero
    of the Superior Court of Justice, dated October 26, 2012.

ENDORSEMENT

[1]

This child protection matter was scheduled to proceed in camera. The
    parties agreed it was not necessary to proceed in camera if an order banning
    publication of information that would identify the child were made. It is so
    ordered.

[2]

The appellant mother seeks to set aside the order of Glithero J. dated
    October 26, 2012, dismissing for delay her appeal from a summary judgment
    granted by McSorley J. of the Ontario Court of Justice. McSorley J. found her child
    in need of protection after concluding that the various plans of care she put
    forward did not disclose a genuine issue for trial.

[3]

Glithero J.s order was made at a status court hearing. The appellant
    has four other children. All have previously been made Crown wards with no
    access to the appellant.

[4]

The legislature has ordained that child protection matters proceed expeditiously.
    Unfortunately, there has been delay in this case. Much of the delay is not attributable
    to the appellant. The appellant though did not comply with rule 38(22). Rule
    38(22) requires the appeal record and factum in appeals under the
Child and
    Family Services Act
to be served and filed within 14 days of the filing of
    the notice of the appeal. Upon being served with the Notice of Appeal on July
    26, 2012, the CAS reminded the appellant of this requirement by letter dated
    July 31, 2012. The appeal was not perfected when the matter came before the
    status court on October 26, 2012.

[5]

We accept that part of the delay is attributable to the processing of
    the appellants legal aid application. The primary cause of the delay however,
    was the appellants mistaken view that the transcript of the submissions made
    at the summary judgment hearing was required. The rules apply to the
    transcript of evidence not to a transcript of submissions. Here there was no
    transcript of evidence. The appellants appeal book and factum had to be filed
    within 14 days of the filing of the Notice of Appeal.

[6]

As the status hearing judge recognized, the paramount consideration is
    the best interests of the child. The Ontario Court had yet to determine the
    placement of the child and issues of access. The trial dates for the
    continuation of the proceeding were fast approaching. It was in the best
    interests of the child that the issues of placement and access be determined as
    early as possible. We are not persuaded that by dismissing the appeal for
    failure to perfect as mandated by the rules, the trial judge committed any
    error in principle that warrants interference.

[7]

The appeal is dismissed.

R.A. Blair J.A.

R.G. Juriansz J.A.

M.H. Tulloch J.A.


